Exhibit 10.2

 
logo [logo.jpg]
CORPORATE SPONSORSHIP AGREEMENT
 
This Agreement is made effective November 1, 2010 between the American Diabetes
Association, an Ohio non-profit corporation with its principal office located at
1701 N. Beauregard Street, Alexandria, Virginia 22311 ("ADA"), and the Epic
Wound Care, Inc. ("Company" or "Epic Wound Care"), a Nevada corporation, with
its principal place of
 
business at 1365 N. Courtenay Parkway, Suite A, Merritt Island, FL 329523
 
WHEREAS, ADA is the nation's leading voluntary health organization concerned
with diabetes and its complications, and the mission of ADA is to prevent and
cure diabetes and to improve the lives of all people affected by diabetes;
 
WHEREAS, Company, a manufacturer of consumer products company principally
focused on wound care applications, desires to support ADA and ADA's mission and
related activities outlined in Attachment A hereto;
 
WHEREAS, in furtherance of its tax-exempt purposes, ADA conducts various
programs and Company desires to sponsor the ADA and the ADA programs outlined in
Attachment A hereto (Company's sponsorship of ADA and its programs is
hereinafter defined as the "Program" or the "Sponsorship").
 
WHEREAS, the parties desire to confirm the nature of the sponsorship
("Sponsorship");
 
NOW THEREFORE, and for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, ADA and Company agree as follows:
 
1. Scope: ADA agrees to identify and acknowledge Company as a sponsor of the
Program, as permitted in connection with qualified sponsorship payments under
Section 513(i) of the Internal Revenue Code and Treasury regulations thereunder
("Code"). Company agrees not to knowingly take any actions that would jeopardize
the tax-exempt status of ADA under section 501(c)(3) of the Code. Company agrees
to inform its business partners about ADA's tax-exempt status. Company agrees to
provide its services, as defined in Attachment A, in accordance with all
applicable laws and in accordance with standards of decorum and taste so as not
to adversely reflect upon ADA or its mission. The purpose of the Sponsorship is
to support the American Diabetes Association Mission.
 
2. Name and Logos: ADA warrants that it is the sole and exclusive owner of its
name and logos, with or without accompanying words, and has the legal right to
enter into agreements relating hereto. In addition, any materials provided by or
developed by ADA for this Sponsorship are and remain the property of ADA. ADA's
names, logos, and various marks (Attachment B) shall collectively be referred to
as "the Marks". ADA's ownership of the Marks is or shall be secured through
registration, or under common law, or both. Use by Company of the Marks does not
create ownership rights in the Marks for Company. Company accepts and
acknowledges ADA's exclusive ownership of the Marks and shall not, during the
period of this Agreement, or any time thereafter, challenge ADA's exclusive
ownership or registration of its Marks in any forum or on any basis, including
the basis that rights to the Marks accrue to Company by virtue of this
Agreement. Company shall provide reasonable assistance to ADA upon request in
obtaining whatever additional protection for the Marks that ADA finds necessary.
 
 
1

--------------------------------------------------------------------------------

 
 
3. License: ADA hereby grants Company a non-exclusive (except as set forth in
Attachment A), limited, revocable and conditional license during the period of
this Agreement to use the Marks, solely to identify Company as a sponsor of the
Program, with the limited authority to use the ADA Marks only in connection with
the recognition authorized under this Agreement. Use by Company of the Marks is
limited to the particular Marks as authorized by ADA in Attachment B, may not be
revised or altered in any way, must be displayed in the same form and colors,
and does not extend to any other marks of ADA.
 
Use by Company of the Marks on and in conjunction with its product or brand is
conditioned upon Company's observance of the specifications for permissible uses
of the Marks as given in writing by ADA. Except as set forth in Attachment A,
the license for the Marks described is non-exclusive; nothing shall prohibit
ADA, during the period of this Agreement, from licensing the use of
substantially similar Marks for substantially similar uses in working with
companies or industries that compete directly or indirectly with those of
Company. ADA may require that a disclaimer stating that ADA's participation in
the Sponsorship does not convey or imply ADA's approval, endorsement,
certification, acceptance, or referral of any product or service of Company, or
of any corporation or other entity providing sponsorship, accompany the
depiction of the Marks.
 
Company may not permit any third party to use the Marks without the express
prior written approval of ADA, which may be withheld for any reason. The Marks
must be used in a professional manner and solely in connection with the
activities authorized under this Agreement. The Marks shall not be placed
adjacent to the Marks of another organization concerned with diabetes, or those
of a company which manufactures products related to diabetes, without ADA's
specific written consent, which may be withheld for any reason. The Marks may
not be used for individual, personal or professional gain, or other private
benefit, and Company may not use the Marks in any manner that: diminishes their
value or otherwise dilutes the Marks; discredits the ADA or tarnishes its
reputation and goodwill; is false, misleading or likely to cause confusion,
mistake or deception; violates the rights of others; violates any federal, state
or local law, regulation or other public policy; or mischaracterizes the
relationship between the parties, including but not limited to the fact that
Company is a separate and distinct legal entity from, and is not an agent of,
ADA.
 
4. Review: All uses of the ADA Marks, including the specific placement of the
Marks, on the product or brand and all promotional materials and packaging, are
subject to ADA's prior written approval, which approval shall not be
unreasonably withheld. Any reference to ADA in electronic or other publication
or broadcast is subject to ADA's prior written approval, which approval shall
not be unreasonably withheld.
 
5. Quality: All products, services or other items of Company with which the
Marks are used shall be maintained throughout the period of this Agreement at or
above their quality at the beginning of the agreement. ADA may, upon reasonable
notice and subject to reasonable confidentiality requirements of Company, visit
Company's facility at reasonable times during regular business hours for the
purpose of inspecting the quality of goods or services used with the Marks or
otherwise to determine compliance by Company with the terms of this Agreement.
Company shall provide to ADA on a quarterly basis two (2) samples of any items
or materials which contain ADA's Marks.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Infringement: Company shall take measures it deems necessary to assure that
none of the material which is prepared, or which shall be prepared, pursuant to
this Agreement, violates or infringes upon any trademark or copyright, or any
other right of any person, Company or other entity. Company shall protect
against infringement of the Marks. Company shall provide reasonable assistance
to ADA in protecting the Marks upon request. Company shall notify ADA
immediately if it learns of any infringement of the Marks. ADA shall have sole
discretion to determine whether to pursue infringement of the Marks.
 
7. Indemnification and Insurance: Each party agrees to indemnify and hold
harmless the other party, its officers, directors, employees, volunteers,
subcontractors and agents, from any and all claims, losses, damages,
liabilities, judgments, or settlements, including reasonable attorneys' fees
costs and other expenses incurred on account of the indemnifying party's
negligent acts or omissions in connection with the Sponsorship. In addition,
each party shall maintain adequate and sufficient insurance to cover all losses
under this Agreement and the other party shall be an additional insured under
such policy(ies), coverage to apply as primary without regard to contribution
from any other source, with evidence of such insurance provided to the other
party within 30 days of the signing of this Agreement.
 
8. Waiver: Either party's waiver of or failure to exercise any right provided
for in this Agreement shall not be deemed a waiver of any further or future
right under this Agreement. Any provision of this Agreement, which is prohibited
and unenforceable in any jurisdiction, shall as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions or affecting the validity or
enforceability of any provisions in any other jurisdiction. All provisions are
severable.
 
9. Amendment: This Agreement may be amended only by writing clearly setting
forth the amendments and signed by ADA and Company.
 
10. Assignment: Neither party may assign its rights nor obligations under this
Agreement to a third party without obtaining the written approval of the other
party. This Agreement shall then be binding on any successor(s) and assign(s).
 
11. Entire Agreement: This Agreement constitutes the entire agreement between
ADA and Company, supersedes all prior writings or oral agreements, as well as
any ancillary or affiliated agreements connected herewith, and there are no
other agreements between ADA and Company on the subject of the Sponsorship.
 
12. Confidentiality: Each party, on behalf of itself and its respective agents
and employees, agree not to use or disclose at any time any confidential
information of the other party, except as may be authorized in writing, or as
required by law. This provision survives termination of this Agreement.
 
13. Term and Expiration: This Agreement is valid from Novemberl, 2010 until
October31, 2013. It expires at the end of this period. This Agreement can only
be renewed for another term by mutual consent as set forth below under Option to
Renew. Upon the termination or expiration of this Agreement, each party shall:
(i) immediately cease utilization of the other party's marks for any purpose;
(ii) return forthwith all deliverables, including but not limited to, all
originals and copies of the other party's marks (whether in printed, electronic,
recorded, and/or other tangible form); (iii) immediately cease utilization of
the manuals created as a result of this Agreement, and (iv) discard or destroy
all copies thereof.
 
The infringement, insurance, confidentiality and indemnification provisions
herein shall survive the termination or expiration of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
14. Option to Renew: Company shall provide ADA notice of its intention to renew
the Agreement no later than June 30, 2012. The parties shall have until October
31, 2013 to negotiate the Agreement.
 
15. Territory: The geographic territory for the Agreement is the United States,
including all U.S. territories and possessions, including Puerto Rico..
 
16. Independence: ADA and Company agree that they are independent and that this
Agreement is not intended to create any partnership, joint venture, or agency
relationship of any kind. ADA and Company agree not to contract any obligations
in the name of each other or to use each other's credit in conducting any
activities under this Agreement or to refer to the relationship among ADA and
Company as anything other than independent.
 
17. Cancellation: Upon cancellation no further use may be made of the Marks, or
other proprietary property or materials provided, developed or intended for use
in connection with the Sponsorship, without prior written authorization. If
Company cancels this Agreement, for reasons other than breach, Company's
commitment to pay pursuant to Attachment A survives cancellation of this
Agreement.
 
18. Compliance with Anti-discrimination Laws and Policies. Company verifies that
it is in compliance with all laws prohibiting discrimination against people with
diabetes including, but not limited to, the Americans with Disabilities Act, the
Rehabilitation Act of 1973, and state and municipal anti-discrimination laws
Company states that it shall not discriminate against a qualified individual
with diabetes, because of the person's diabetes, in regard to job application
procedures, the hiring, advancement, or discharge of employees, employee
compensation, job training, or other terms, conditions, and privileges of
employment. Company further verifies that each person with diabetes, whether or
not the person uses insulin, is eligible for any employment with Company for
which he/she is otherwise qualified and that Company does not have any rule or
policy that automatically excludes a person with diabetes from employment in any
position with Company.
 
19. Notice: All written notices required to be given pursuant to the terms set
forth in this Agreement shall be deemed given on the day notice is either
delivered personally, or by fax or overnight or certified delivery or deposited
in the mail addressed as specified below:
 
Company:
Epic Wound Care, Inc.
1365 N. Courtenay Parkway, Suite A
Merritt Island, FL 329523
Attention: Mr. Kelly Hickle, CEO

 
 
4

--------------------------------------------------------------------------------

 
 
ADA:
American Diabetes Association, 1701 N. Beauregard Street, Alexandria, VA
22311
Attention: Steve Safran, Director, Corporate Alliances & Cause Related Marketing

 
cc:
Attention: Rhonda Lees, Vice President, Legal Affairs

 
20. Governing Law. This Agreement is to be interpreted under the laws of the
Commonwealth of Virginia, without regard to conflict of laws principles.
 
Signatures:
 
American Diabetes Association
 
    Epic Wound Care, LLC  
Name: Larry Hausner
   
Name: Kelly T. Hickel
 
 
Signature: /s/ Larry Hausner
   
Signature: /s/ Kelly T. Hickel
 
 
Title: CEO
   
Title: CEO
 
 
Date: 7/28/10
    Date: 7/13/10  

 
 
 
5

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
ACKNOWLEDGEMENT OF SUPPORT
 
The following outlines the type of acknowledgment that has been agreed upon by
the Company and ADA and describes the appropriate recognition of support, in
accordance with the Internal Revenue Code. (All advertising, promotional and
educational materials, with or without the ADA marks, are subject to ADA advance
review and approval.)
 
The Company product/brand covered by this Agreement is: ABC Gauze.
 
Company shall be recognized as a National Strategic Partner, the ADA's highest
level of corporate support for consumer product companies. Such title
acknowledges Company's commitment to supporting the mission of ADA. The term
must be used intact. Company may not modify the term or call itself a "Partner"
of ADA or refer to the sponsorship as a Partnership.
 
As a National Strategic Partner, Company shall participate in and receive
recognition for the following activities from Novemberl, 2010 through October
31, 2013. ADA shall review with Company on an annual basis the recognition of
Company's participation in the activities outlined below as well as explore
mutually agreed upon proprietary platform opportunities for each year of the
Agreement.
 
I. USE OF INTELLECTUAL PROPERTY; PROMOTIONAL RIGHTS
 
Use of the ADA Name and "Proud Sponsor" Logo
 
As a National Strategic Partner of ADA, Company shall receive the opportunity to
use the ADA Name and Logo herein, referred to as the Marks (as illustrated on
Attachment C, attached hereto and incorporated by reference herein) on Company's
educational, marketing and or promotional materials, for the term of this
Agreement. All such materials are subject to advance review and written approval
by ADA.
 
In addition to the use of the Marks, Company shall be entitled to use the
following designation(s), which must accompany the Marks:
 
(a) "A proud sponsor of American Diabetes Association®."
 
(b) "A National Strategic Sponsor of the American Diabetes Association®"
 
OR
 
(c) Such other wording as may be approved in writing in advance by ADA.
 
 
6

--------------------------------------------------------------------------------

 
II. RECOGNITION BENEFITS
 
Primary Platform: Stop DiabetessM
 
As a National Strategic Partner, Company shall be recognized as a sponsor of
Stop Diabetes and Company shall receive the right to advertise and promote the
relationship with the ADA year-round through the following:
 
·  
Use of Stop Diabetes imagery on the company's advertising and promotional
materials. Examples of promotional materials include, but are not limited to
email messages, direct mail pieces, product packaging, website, print and
television ads

 
·  
Use of the following sponsor designation: National Sponsor of the Stop
DiabetessM movement/Proud Sponsor of the movement to Stop DiabetessM

 
·  
Use of the following tagline
 
"Epic Wound Care and the American Diabetes Association: Working Together to Stop
Diabetes. Visit stopdiabetes. corn to learn more—

 
Diabetes EXPOS
Company shall receive the opportunity to participate in the 2011 Diabetes Expos
events of Company's choosing during each year of this Agreement (A Schedule of
Events shall be available by mid-summer 2010). Company shall receive a $25,000
credit per year to select the type of participation desired in the events (i.e.,
size of exhibit booth and markets). Each year, the credit shall be allocated
from the annual sponsorship fee. Company shall be responsible for all costs
associated with attending and exhibiting at the Diabetes Expos.
 
Center for Information and Community Support (formerly named National Call
Center) Company shall receive the opportunity provide pre-approved information
for insertion in fulfillment packets for a period of three (3) months during
each year of this Agreement. Specifications shall be provided by ADA and the
timeframe for including materials shall be discussed and finalized at a later to
be determined date. Company shall assume incremental fees for samples that may
increase ADA's postage costs. Company must exercise its right to participate in
the fulfillment packets prior to December 31 during each year of the Agreement
otherwise the opportunity shall be forfeited for the year.
 
Step out: Walk to Fight Diabetes
Company shall receive the opportunity to receive a 10 X 10 exhibit space and
rights to sample products in up to three (3) Step Out walk events in markets of
its choice and to promote its relationship with the ADA and communicate its
value to walk participants. Company's promotional efforts may include but are
not limited to product sampling, on-site educational material and other PR
activities to promote the events.
 
Advertising in American Diabetes Association Publications
Diabetes Forecast
 
Company shall receive two (2) full page, 4-color advertisements in Diabetes
Forecast, ADA's premier publication for people with diabetes during each year of
this Agreement. If Company does not exercise this benefit during each year of
the agreement, the opportunity shall be forfeited for the year and credit shall
not roll overto the next year of the agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
Diabetes Spectrum
 
Company shall receive two (2) full page, 4-color advertisements in Diabetes
Spectrum during each year of this Agreement. If Company does not exercise this
benefit during each year of the agreement, the opportunity shall be forfeited
for the year and credit shall not roll over to the next year of the agreement.
 
Healthcare Professional Mailing List
 
Company receives the opportunity to use the ADA professional member mailing list
one-time per calendar year during the term of this Agreement. The content of the
mailing are at the discretion of Company, however all copy is subject to prior
review and written approval by ADA. Company is responsible for all costs
associated with the mailings (including creative, production and postage costs).
If Company does not exercise this benefit during each year of the agreement, the
opportunity shall be forfeited for the year and credit shall not roll over to
the next year of the agreement.
 
Scientific Sessions
 
Company shall receive the opportunity to exhibit a 10' X 10' (inline placement)
booth at ADA's h Scientific Sessions for each year of the Agreement and have the
ability to interact with leaders in healthcare and diabetes research. Company
will be responsible for all costs associated with attending and exhibiting at
the Scientific Sessions. If Company so chooses, Company may secure larger
exhibit space(s) for an incremental fee. Company shall work directly with ADA's
event management company to finalize details for participation in the show. ADA
shall facilitate Company's introduction to ADA's event management company.
 
III. ADDITIONAL RIGHTS AND BENEFITS
 
ADA shall provide the following rights and benefits:
 
(a)  
Right to pass-through certain sponsor benefits to a pre-approved third party.
The third party may be a business partner, vendor, retail partner or media
partner. (Subject to ADA approval)

 
(b)  
Right to conduct a fundraising event, a donation campaign or matching gift
challenge (at Company's expense).

 
(c)  
Access to ADA quotes/content for Company's press releases

 
(d)  
Recognition in National Strategic Partner ads that run in the following ADA
publications:

 
· Diabetes Forecast®, two times per year
 
· Diabetes Spectrum®, one time per year
 
· Annual Report (digital or PDF)
 
(e)  
Recognition on stopdiabetes.com

 
(f)  
Recognition on ADA's Corporate Sponsors area of diabetes.org

 
 
 
8

--------------------------------------------------------------------------------

 
Sponsor Services
 
The ADA Corporate Alliances staff shall provide the partnership services and
promotional support needed to make your ADA relationship as efficient and
effective as possible. This includes:
 
(a)  
Participation in ADA Annual Sponsor Summit

 
(b)  
Single account executive for all ADA-related communications

 
(c)  
Monthly strategy meetings with account executive to guide relationship and to
develop activation ideas

 
(d)  
Annual fulfillment report detailing results/status of commitment

 
(e)  
20+ hours of ADA staff time to assist Company with developing editorial or
promotional content (e.g., advertising messages, collateral content, etc.)

 
(f)  
Annual one-on-one meeting with ADA Corporate Alliance staff to review marketing

 
(g)  
objectives and activation opportunities

 
Relationship Structure and Sponsorship Fee
 
Company as a National Strategic Partner shall make a promotional commitment to
support the relationship. The promotional commitment includes marketing
activities Company shall conduct to promote its sponsorship and is over and
above the rights fee. An example would be retail promotions in which a portion
of product sales go to support the ADA.
 
Company shall pay to the ADA a total of $1,200.000 for the term of this
Agreement (November1, 2010 through October 31, 2013). Company shall also provide
ADA with in-kind consumer advertising/ promotional support, valued at $500,000,
during each year of this Agreement. The advertising/ promotional support will be
outlined in a subsequent document and will include at a minimum:
 
·  
Use of NBA spokesperson to support ADA. Company is currently targeting Adam
Morrison LA Lakers, and is working closely to reach other NBA players.

 
·  
Opportunity to have presence at and have ADA materials distributed by Company at
the trade shows, which Company plans to attend. Estimated attendees is
approximately 420,000: EMT, ENT, Military, Nursing, Teachers, Sports and
Physicians

 
·  
Co-branding in Company's TV and Advertisements (to be finalized)

 
Upon execution of this Agreement, Company shall pay ADA according to the
following schedule:
 
Year 1: $100,000 on November 1, 2010, February 1, 2011, May 1, 2011, August 1,
2011
 
Year 2: $100,000 on November 1, 2011, February 1, 2012, May 1, 2012, August 1,
2012
 
Year 3: $100,000 on November 1, 2012, February 1, 2013, May 1, 2013, August 1,
2013
 
 
9

--------------------------------------------------------------------------------

 
Attachment B
 
Use of the ADA Marks
 
PROUD SPONSOR LOGO
 

 logo [logo2.jpg]  Linear version

 

 logo [logo3.jpg]  Stacked version

 
 
NATIONAL STRATEGIC PARTNER LOGO
 

 logo [logo4.jpg]  Stacked version

 
STOP DIABETES SM LOGO
 

 logo [logo5.jpg]  logo [logo6.jpg]

 
10